DETAILED ACTION
The instant application having Application No. 16/755086 filed on 04/09/2020 is presented for examination by the examiner.

Claims 1-6, 8, 9, 11, 14-18 were cancelled. Claims 7, 10, 12, 13 and 19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 10/11/2017 (JAPAN JP2017-208618). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 10/17/2022, with respect
to the rejection(s) of claims 7, 10, 12, 13 and 19 have been fully considered and are not persuasive. Examiner respectfully disagrees that the scope of Applicant’s amendment is able to distinguish Applicant’s claimed invention from the cited reference. Examiner provide a new group of rejection, based on an updated mapping, to address Applicant’s argument and amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 12, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0132269 A1) in view of Earnshaw et al. (US 2011/0269490 A1)

As per claim 7, Wang discloses “A terminal comprising: a processor that determines resource elements at a frequency interval for mapping uplink control information in an uplink shared channel;” [(par. 0112), The UE 404 may map 424 the UCI, including the ACK/NACK feedback 1010 and the RI 1012, in a PUSCH 1014 of the uplink burst 1000.] “and a transmitter that transmits, by using the uplink shared channel, an uplink data and the uplink control information configured by one or more coded bits” [(fig. 10 and par. 0113), the UE 404 may puncture the PUSCH 1014 with the ACK/NACK feedback 1010. For example, the UE 404 may map data (e.g., user data) in the PUSCH 1014, and the UE 404 may puncture that data with the ACK/NACK feedback 1010 in the PUSCH 1014. (par. 0065), The UE 404 may be configured to map 422 a DMRS sequence to a first symbol in a set of RBs of an uplink burst 420, and the first symbol may occur at the beginning of the uplink burst 420. For example, the DMRS sequence may be “front-loaded” in the uplink burst 420—that is, the DRMS sequence may appear in at least the first symbol of the uplink burst. (par. 0074), The UE 404 may puncture the PUSCH with the ACK/NACK feedback—e.g., at least a portion of a set of RBs corresponding to the PUSCH may be used to carry bits conveying the ACK/NACK feedback. For example, the UE 404 may map user data to the PUSCH, and then the UE 404 may puncture the user data by mapping 424 the ACK/NACK feedback over the user data in the PUSCH.] “wherein uplink control information including delivery acknowledgement information is mapped in resource elements in a symbol neighboring a demodulation reference signal symbol of the uplink shared channel,” [(fig. 10), ACK/NACK 1010 in symbols 1 and 2.] “uplink control information including channel state information is mapped in resource elements in symbols that are not adjacent to the demodulation reference signal symbol,” [(fig. 10), the RI 1012 in symbols 3 and 4] “and wherein, in the symbol neighboring the demodulation reference signal symbol, the processor maps an uplink data to resource elements other than the resource elements to which the uplink control information including the delivery acknowledgment information” [(fig. 10 and par. 0113), the UE 404 may puncture the PUSCH 1014 with the ACK/NACK feedback 1010. For example, the UE 404 may map data (e.g., user data) in the PUSCH 1014, and the UE 404 may puncture that data with the ACK/NACK feedback 1010 in the PUSCH 1014.]

Wang does not explicitly disclose the “delivery acknowledgement information is for a downlink shared channel”.

However, Earnshaw discloses the “delivery acknowledgement information is for a downlink shared channel” as [(par. 0008), In some cases, in addition to the CSI, UCI may also contain Hybrid Automatic Repeat reQuest (HARQ) acknowledgment/negative acknowledgement (ACK/NACK) information in response to PDSCH transmissions on the downlink. HARQ ACK/NACK transmissions are used to signal successful receipt of data transmissions and to request retransmissions of data that was not received successfully.]

Wang et al. (US 2018/0132269 A1) in view of Earnshaw et al. (US 2011/0269490 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Earnshaw’s teaching into Wang’s teaching. The motivation for making the above modification would be to signal successful receipt of data transmissions and to request retransmissions of data that was not received successfully. (Earnshaw, par. 0008)

As per claim 10, Wang in view of Earnshaw discloses “The terminal according to claim 7,” as [see rejection of claim 7.]  
Wang discloses “wherein the processor maps uplink data that is transmitted on the uplink shared channel in a frequency direction first, and thereafter maps the uplink data in a time direction” as [(par. 0071), In a first aspect, the UE 404 may first map the PUSCH in the uplink burst 420. In other words, the UE 404 may assign the PUSCH to one or RBs so that at least a portion of uplink data and/or control information to be carried on the PUSCH is conveyed on the one or more RBs. The UE 404 may map the PUSCH frequency first--e.g., the UE 404 may map the PUSCH on a frequency-basis, such as subcarrier by subcarrier across symbols. (fig. 10 and par. 0111), The UE 404 may map the PUSCH 1014 in the uplink burst 1000. In an aspect, the UE 404 may map the PUSCH 1014 frequency first. That is, the UE 404 may map the PUSCH 1014 on a frequency-basis (e.g., subcarrier-basis), such as subcarrier by subcarrier across symbols. In one aspect, the UE 404 may map the PUSCH 1014 beginning with the symbol (e.g., symbol one) in a set of RBs immediately following the first symbol (e.g., symbol zero) to which the DMRS sequence 1006 is mapped.]

As per claim 12, as [see rejection of claim 7.] 
As per claim 13, as [see rejection of claim 7.] 
As per claim 19, as [see rejection of claim 7.] 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
KO et al. (US 2018/0102931 A1, par. 0078)
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463